370 So.2d 1200 (1979)
FLORIDA EAST COAST RAILWAY COMPANY, Appellant,
v.
SOUTHERN SANITATION SERVICE, INC., a Florida Corporation, and City of Delray Beach, a Municipal Corporation, Appellees.
No. 77-2039.
District Court of Appeal of Florida, Fourth District.
May 2, 1979.
Rehearing Denied June 7, 1979.
Kenneth L. Ryskamp of Goodwin, Ryskamp, Welcher & Carrier, Miami, for appellant.
Michael J. Cooper of Adams, Sullivan, Coogler, Watson & Smith, West Palm Beach, and Thomas E. Neale of Huebner, Shaw & Bunnell, Fort Lauderdale, for appellees.
PER CURIAM.
This is an appeal from an order granting appellee's motion to dismiss for lack of prosecution. The order did not indicate that it was "with prejudice" and as such it constitutes a nonfinal order, appealable as an interlocutory appeal pursuant to Fla.R.App.P. (1962) 4.2(a). Reilly v. Fuss, 170 So.2d 475 (Fla. 2d DCA 1964); cf., Southwest Electric Supply v. Banfield, 302 So.2d 810 (Fla. 2d DCA 1974). A motion for rehearing (here a motion for reconsideration) directed to an interlocutory order will not suspend rendition of that order, and thus, has no effect on the time for filing a *1201 notice of appeal. Wagner v. Wagner, 263 So.2d 1 (Fla. 1972); Southwest Electric Supply, supra.
The order sought to be reviewed herein was rendered on July 28, 1977. The notice of appeal was filed fifty-seven days later. Appellant has therefore failed to invoke this Court's jurisdiction and this appeal is dismissed sua sponte.
MOORE and BERANEK, JJ., and FRANZA, ARTHUR, J., Associate Judge, concur.